Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 07/25/2022 for response of the office action mailed on 01/25/2022 along with an interview held on 08/15/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


         Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-8, 13 and 15 (renumbered 1-8, respectively)  along with arguments presented in remarks filed on  07/25/2022  and an interview held on 08/15/2022 have been fully considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

        Allowable Subject Matter
Claims  1-2, 5-8, 13 and 15 (renumbered 1-8, respectively) are allowed in light of applicant’s arguments  filed on  07/25/2022 along with an interview held on 08/15/2022 and in light of prior art(s) of record.

                                                                    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney David H. Judson (Reg. # 30,467) on  08/15/2022; On  08/15/2022, examiner contacted attorney David H. Judson (Reg. # 30,467) and proposed to amend independent claims 1 and 8 as submitted on 07/25/2022,  by clarifying the claimed feature “compute capacity” in relation to the other claimed feature “application instance” (as argued in pages 7-8 of remarks as submitted on 07/25/2022) and incorporate claimed limitations from dependent claims 3-4, 11 and 14   to  respective independent claims 1 and 8. On 08/23/2022, examiner received a proposed amendment from the attorney once the applicant agreed to proposed amendment. A few more e-mails were exchanged to address minor issues (e.g.,  changing a method  claim 8 (similar to claim 1) to an independent CRM claim 8, antecedent issues, addressing 112-d issues). Examiner received a final proposed claim amendments on 08/29/2022. See interview summary.
 
      The application has been amended as follows: 

1.	(currently amended) A method of distributed edge computing, comprising:
	configuring application instances on edge nodes of an overlay network in advance of demand for compute capacity on the edge nodes, wherein the demand for compute capacity on the edge nodes is determined by collaborative machine learning wherein at least first and second edge nodes have associated therewith local machine learning models of computing demand that are distinct from one another, and wherein at least the first edge node adjusts its local machine learning model via transfer learning based on the local machine learning model received from the second edge node;
	associating a client to a first of the application instances; 
	responsive to movement of the client, associating the client to a second of the application instances via a compute hand-off; and 
	maintaining data consistency with respect to interactivity among the client and the first and second application instances; 
	wherein, for a given edge node, the compute capacity comprises an amount of processing resources sufficient to support one or more of the application instances configured on the given edge node;
	wherein at least one of the application instances is latency-sensitive and the client is a mobile device.   

	2.	(currently amended) The method as described in claim 1, wherein the overlay network is a content delivery network (CDN).

	3-4.	(cancelled) 

	5.	(currently amended) The method as described in claim [[4]] 1, wherein the mobile device is roaming in a radio access network coupled to the overlay network.

	6.	(previously presented) The method as described in claim 1, wherein an edge node of the overlay network provides a mobile edge computing (MEC) function. 

	7.	(currently amended) The method as described in claim 1, wherein the application instances are pre-positioned on the edge nodes where the demand for compute capacity is anticipated based on historical data.  

	8.	(currently amended) A computer program product comprising a non-transitory computer readable medium holding computer program code executable by a hardware processor to facilitate distributed edge computing, the computer program code configured to: 
	configure application instances on edge nodes of an overlay network in advance of 
	associate a client to a first of the application instances; 
	
	responsive to movement of the client, associate the client to a second of the application instances via a compute hand-off; and 
	maintain data consistency with respect to interactivity among the client and the first and second application instances;
	wherein, for a given edge node, the compute capacity comprises an amount of processing resources sufficient to support one or more of the application instances configured on the given edge node;
	wherein at least one of the application instances is latency-sensitive and the client is a mobile device.  

	9-12	(cancelled) 
	
	13.	(currently amended) The computer program product as described in claim 8, wherein an edge node provides a mobile edge computing (MEC) function.

	14.	(cancelled) 

	15.	(currently amended) The computer program product as described in claim 8, wherein the overlay network is a content delivery network (CDN).   

	16-20.	(cancelled) 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 
Based on the claim amendments/remarks as submitted on 07/25/202, examiner contacted David H. Judson (Reg. # 30,467) and proposed to amend independent claims 1 and 8 as submitted on 07/25/2022,  by clarifying the claimed feature “compute capacity” in relation to the other claimed feature “application instance” (as argued in pages 7-8 of remarks as submitted on 07/25/2022) and incorporate claimed limitations from dependent claims 3-4, 11 and 14   to  respective independent claims 1 and 8. On 08/23/2022, examiner received a proposed amendment from the attorney once the applicant agreed to proposed amendment.  A few more e-mails were exchanged to address minor issues (e.g.,  changing a method  claim 8 (similar to claim 1) to an independent CRM claim 8, antecedent issues, addressing 112-d issues). Examiner received a final proposed claim amendments on 08/29/2022. Claims 2 and  5-7  are allowable for depending on independent claim 1, claims 13 and 15 are allowable for depending on independent claim 8. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1 and 8 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467